Exhibit 10.3
 
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


This amendment to Executive Employment Agreement is executed this date November
10, 2009 by and between Gen2Media Corporation (“Company”) and Mary Spio
(“Employee”).


 
1.  
This agreement amends the Executive Employment Agreement between the parties
dated May 1, 2008 as amended November 2, 2008 (“Agreement”).

 


 
2.  
The Agreement is hereby amended to provide for a reduced base salary and the
provision of restricted stock for that reduction.  This Amendment shall also
settle all outstanding obligations to the Employee for shortfalls in contracted
compensation during the year ended June 30, 2009.

 


 
3.  
The base salary shall be $65,000 through April 30, 2010, $75,000 from May1, 2010
through April 30, 2011 and $85,000 from May 1, 2011 through April 30, 2012.

 


 
4.  
The number of restricted shares awarded shall vest under the following schedule
and remain restricted for a two year period following the vesting schedule as
follows:  200,000 vest immediately; 29,521 per quarter over the remaining life
of the contract.

 


 
5.  
Other than specifically amended hereby, all other terms and provisions of the
Agreement shall remain in full force and effect.

 


 
Gen2Media
Corporation:                                                                           Employee:
 


 


 
_________________________                                                                __________________________
 
Mark Argenti, Chairman and
CEO                                                               Mary Spio,
President
 


 


 


 